 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                           EASTERN DISTRICT OF CALIFORNIA
10

11
     JEANETTE MENESES,                          Case No. 2:19-cv-01610-KJM-EFB
12
                   Plaintiff,                   ORDER GRANTING JOINT
13                                              STIPULATION TO STAY ACTION
              v.                                PENDING ARBITRATION
14
     OPORTUN, INC.,                             Date Action Filed: August 21, 2019
15
                   Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28


                            ORDER GRANTING JOINT STIPULATION
     59658289v.1
 1            Pursuant to the Joint Stipulation to Stay Action Pending Arbitration filed by
 2   Plaintiff JEANETTE MENESES (“Plaintiff”) and Defendant OPORTUN, INC.
 3   (“Defendant”), and for good cause shown, the Court hereby ORDERS:
 4            1.    Plaintiff shall submit his individual claims set forth in the Complaint to
 5   binding arbitration pursuant to the Arbitration Clause;
 6            2.    This civil action shall be stayed during the arbitration of Plaintiff’s
 7   individual claims; and
 8            3.    This Court shall retain jurisdiction to enforce the Stipulation to binding
 9   arbitration and to confirm the arbitration award rendered therein.
10            IT IS SO ORDERED.
11
     DATED: October 18, 2019.
12

13
                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                                ORDER GRANTING JOINT STIPULATION
     59658289v.1
